PER CURIAM.
The defendant, Edward Laughlin Mish-ler, was found guilty of indecent assault upon a child and sentenced to ten years at hard labor.
The sole point raised on appeal is whether the trial court committed reversible error in the giving of a supplemental instruction to the jury.
*921The court has carefully considered the record on appeal and briefs of counsel for the defendant and the state. The giving of the supplemental instruction, if error, was harmless. F.S.A. § 54.23.
Affirmed.
WALDEN, C. J., and ANDREWS and .-CROSS, JJ., concur.